Per Curiam.
The trial in this case resulted in a judgment- in favor of the plaintiffs and against the defendants for the sum of $1.511 Xu'. Both defendants obtained rules to- show cause why the verdict should not- he set aside. Friedman writes down thirtv-fonr reasons for a new trial and Kaufman twenty-five reasons. 'File suit was brought to recover the *964amount clue on a judgment recovered by the Continental Guaranty Corporation against the plaintiffs on a promissory note made and signed by the defendant Harry A. Friedman, which was secured by a conditional sale contract on a motor vehicle'. The snit grew out of the purchase and sale of a motor vehicle for which the promissory note for $2,438.40; was given secured by the conditional sale contract on said motor vehicle. Friedman sold his interest in the motor vehicle to the defendant Charles Kaufman and one Bobert Bennett. A recital of the testimony upon which the trial court submitted the issues made at the trial will serve no good purpose. -It is sufficient to say that we have carefully examined the record and find nothing to- support the defendants’ contention that there should be a new trial. We find no error in the1 admission and rejection of testimony. It was not error for the trial court to refuse the motions for a nonsuit or the direction of a verdict for the defendants. The trial judge quite fully covered the case in the charge to the jury, submitting to them the controverted questions of fact. It was not error for the trial judge to refuse the written requests to charge. The verdict is not against the weight of the evidence. The damages awarded by the jury are not excessive. The rules obtained by the defendants are discharged, with costs.